Citation Nr: 0104550	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than March 30, 1995 
for the award of entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The RO received the veteran's claim and medical evidence 
in support of the claim for entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C on March 30, 1995.

3.  In March 1997 the RO granted entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C and assigned an effective date from March 30, 
1995.

4.  No basis for an effective date earlier than March 30, 
1995 has been demonstrated.


CONCLUSION OF LAW

An effective date earlier that March 30, 1995 for the award 
of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA hospital records dated from March to April 1987 noted 
laboratory studies including a serum glutamic oxaloacetic 
transaminase (SGOT or AST) finding of 28.  The report noted 
the veteran underwent an upper gastrointestinal series 
examination, a barium enema examination, flexible 
sigmoidoscopy, lactose intolerance testing, and an abdominal 
ultrasound.  No evidence indicative of a blood transfusion 
was provided.

A September 1987 VA hospital discharge summary noted the 
veteran had been transfused with 2 units of packed red blood 
cells during treatment for duodenal ulcer and lactose 
intolerance.  

On March 30, 1995, the RO received correspondence from the 
veteran requesting entitlement to disability compensation for 
hepatitis C.  He contended he was infected by the virus as a 
result of a blood transfusion during VA hospitalization in 
March 1987.  He stated that blood tests prior to that 
admission had not revealed hepatitis and that since the 
transfusion he had experienced fatigue, joint pain, muscle 
pain, and body rashes.  He noted that in October 1994 his 
private physician provided a diagnosis of hepatitis C.  

The RO also received a March 1995 statement from the 
veteran's private physician indicating a diagnosis of chronic 
hepatitis C.  It was noted that the veteran had undergone 3 
blood transfusions and had several tattoos.  The physician 
stated that although there was a small possibility that the 
virus was transmitted during tattooing, it was more likely 
that the transmission occurred during transfusion.

VA examination in December 1996 included diagnoses of 
hepatitis C and status post transfusion in 1987 for an upper 
gastrointestinal bleed secondary to duodenal ulcer.  The 
examiner stated that, based upon the available data, it 
appeared most likely that the veteran contracted the virus 
during blood transfusion at a VA medical facility in 1987.  

In April 1995, the RO received private medical records dated 
from June 1994 to April 1995 which noted positive hepatitis C 
laboratory screenings.  A handwritten note on a June 1994 
report noted hospitalization in 1987 with transfusion.  A 
July 1994 report noted AST findings of 128 units per liter 
(u/l) with a normal range from 5 to 40 u/l.  

In March 1997, the RO granted entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C and assigned an effective date from March 30, 
1995.

A July 1997 VA outpatient treatment record noted a diagnosis 
of hepatitis C.  

In August 1997, the RO received private medical records dated 
from August 1995 to August 1997 which included diagnoses of 
hepatitis C.  

A September 1997 VA examination report included a diagnosis 
of a history of hepatitis C since 1994, possibly due to a 
blood transfusion at a VA medical facility in 1987.  

In February 1998, the RO received records from the Department 
of Health and Human Services, Social Security Administration 
(SSA).  The records included medical records dated from 
August 1975 to March 1987 without opinion as to a diagnosis 
of hepatitis C.

In March 1999, the veteran requested entitlement to an 
earlier effective date retroactive to 1987 when he contracted 
the virus.

In his notice of disagreement and substantive appeal, the 
veteran claimed an earlier effective date was warranted, in 
essence, because it was not known that he was infected prior 
to 1994 or that the virus was the cause of his feelings of 
illness which began in 1993.  He stated he had not learned of 
the availability of disability compensation for this 
disability prior to 1995.  He claimed the provisions of 
38 C.F.R. § 3.400 should not apply to him because VA was 
responsible for his having contracted the virus.

Analysis

Generally, the effective date of an award of compensation for 
an original compensation claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

Based upon the evidence of record, the Board finds no basis 
in law or fact for an effective date earlier than March 30, 
1995.  The veteran was awarded an effective date from the 
date of receipt of his claim and entitlement did not arise 
earlier than that date.  No earlier dated VA records are 
indicative of an informal claim and no private medical 
records related to the disability were received prior to 
March 30, 1995.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In the case at hand, 
the Board finds the preponderance of the evidence is against 
the veteran's claim for an earlier effective date.



ORDER

An effective date earlier than March 30, 1995 for the award 
of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C is not 
warranted.  The appeal is denied.



_________________________________
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

